883 F.2d 1026
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Caruna D. KRISHNAN, Petitioner,v.DEPARTMENT OF TRANSPORTATION, Respondent.
No. 89-3102.
United States Court of Appeals, Federal Circuit.
July 13, 1989.

Before NIES, BISSELL and MICHEL, Circuit Judges.
PER CURIAM.

DECISION

1
Caruna D. Krishnan, pro se, seeks review of the final decision of the Merit Systems Protection Board, Docket No. DC07528820381, dismissing for lack of jurisdiction his appeal from an action or actions allegedly taken by the United States Coast Guard in 1974.  We affirm.

DECISION

2
Krishnan vaguely alleges that certain prohibited personnel practices occurred before his employment with the Coast Guard ended in 1974.  He admits the fact, however, that he retired on disability in that year.  Moreover, beyond his vague allegations, Krishnan submitted no evidence of an appealable action.


3
The board's jurisdiction is not plenary.  Instead, "its jurisdiction is limited to those areas specifically granted by statute or regulation."    Cowan v. United States, 710 F.2d 803, 805 (Fed.Cir.1983);  see 5 U.S.C. Sec. 7701(a) (1982).  A petitioner has the burden of proving that the board had jurisdiction to entertain his appeal.  See 5 C.F.R. Sec. 1201.56(a)(2)(i) (1988).  Without demonstrating that the alleged prohibited practices fall within any of the statutory or regulatory bases for the board's jurisdiction, Krishnan has failed to carry his burden.  Accordingly, we must affirm the board's dismissal.


4
The board made an alternative finding that Krishnan's petition was not timely filed and that he had failed to show good cause to extend the time limit for filing.  Having affirmed the board's dismissal on the grounds that it lacked jurisdiction, we need not and do not address that finding.